NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



THURMAN GOODMAN, JR.,                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1505
                                           )
FLORIDA POP, LLC d/b/a POPEYE'S            )
LOUISIANA KITCHEN,                         )
                                           )
             Appellee.                     )
                                           )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Cheryl Thomas, Judge.

Shaina Thorpe of Thorpe & Thorpe,
P.A., Tampa, for Appellant.

Lawrence R. Metsch of Metschlaw,
P.A., Aventura, and Thomas A. Valdez of
Quintairos, Prieto, Wood & Boyer, P.A.,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.